Citation Nr: 0101916	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to November 
1962.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, which 
denied the benefit sought on appeal.  


REMAND

The veteran claims entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board notes that 
service connection is currently in effect for residuals of 
third degree burns currently evaluated as 30 percent 
disabling, residuals of second degree burns currently 
evaluated as 10 percent disabling, residuals of a tracheotomy 
scar assigned a noncompensable disability evaluation and 
post-traumatic stress disorder (PTSD) currently evaluated as 
30 percent disabling.  The veteran has a combined disability 
evaluation of 60 percent.  A preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal.

Initially, the Board observes that the record contains a 
November 1998 statement from the veteran, a January 1999 
statement from Oscar Avila, M.D., January 1999 and March 1999 
statements submitted by Senator Pat Roberts' office, and an 
April 1999 statement from the veteran's representative, which 
when liberally read can be interpreted as the veteran 
requesting to reopen previously denied claims for service 
connection, raising new claims for service connection and 
requesting an increased disability evaluation for service-
connected PTSD.  In this regard, in a November 1998 
statement, the veteran indicates that he has multiple 
disorders which he contends are etiologically related to his 
service as a firefighter during service, including 
cardiovascular disease, a lung disorder, possible sleep 
apnea, diabetes mellitus and a sight disorder.  The veteran 
also seems to indicate that he experiences ongoing depression 
and stress, which could be interpreted as a request for an 
increased disability evaluation for service-connected PTSD.  

In a January 1999 statement, Dr. Avila opines that the 
veteran's current medical problems could be related to his 
exposure to chemicals, fumes, smoke and stress as a 
firefighter during service.  Dr. Avila specifically indicates 
that the veteran's sleep apnea, diabetes mellitus, 
generalized arteriosclerosis with arteriosclerotic heart 
disease requiring bypass surgery, and cerebrovascular 
accident which has affected his vision could be related to 
the veteran's period of service. 

In January 1999 and March 1999 statements submitted from 
Senator Pat Roberts' office, it was indicated that the 
veteran was seeking TDIU on the basis of service connection 
for cardiovascular disease, stroke, sleep apnea and PTSD.  

Additionally, in April 1999, the veteran's representative 
submitted informal claims on behalf of the veteran for an 
increased disability evaluation for PTSD, service connection 
for bilateral carpal tunnel syndrome and bilateral arthritis 
of the hands and fingers secondary to service-connected 
burns, service connection for heart/cerebrovascular disorder 
secondary to service-connected PTSD and service connection 
for diabetes mellitus secondary to burns and PTSD.  

The Board interprets the aforementioned evidence as giving 
rise to requests to reopen claims of entitlement to service 
connection for cardiovascular disease secondary to service-
connected burns and PTSD and entitlement to service 
connection for sleep apnea, and raised claims of entitlement 
to service connection for a lung disorder, diabetes mellitus 
(secondary to service-connected burns and PTSD), a sight 
disorder, residuals of a cerebrovascular accident, bilateral 
carpal tunnel syndrome and bilateral arthritis of the hands 
and fingers secondary to service-connected burns and an 
increased disability evaluation for PTSD.  These matters have 
not been prepared for appellate review, but a disposition on 
any of these issues could potentially affect a disposition on 
the issue of the veteran's entitlement to a TDIU.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (concerning issues 
that are "inextricably intertwined").  As such, the RO 
should adjudicate any raised claims prior to Board review of 
the veteran's claim for a TDIU.  Following the adjudication 
of raised claims for service connection and an increased 
disability evaluation, the RO should then readjudicate the 
issue of entitlement to TDIU benefits, taking into account 
all evidence of record.

The Board also notes that, during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

With specific regard to the veteran's claim of entitlement to 
TDIU, the Board is of the opinion that the veteran should be 
afforded a current VA examination to determine the relative 
degree of industrial impairment, in light of the veteran's 
recorded medical, educational, and vocational history.  

Therefore, based on the foregoing and to fulfill the VA's 
duty to assist the veteran, this matter is REMANDED to the RO 
for the following action:

1.  The RO should adjudicate the 
veteran's raised claims for service 
connection and for an increased 
disability evaluation.  The veteran 
should be provided notice of this 
determination and of his appellate and 
procedural rights.  If the veteran files 
a timely notice of disagreement, the RO 
should ensure that the veteran is 
afforded the opportunity to complete all 
procedural steps necessary to advance an 
appeal before the Board with respect to 
these issues in accordance with the 
provisions of 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. § 20.200 (2000).

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and his day-to-day 
occupational functioning.  The veteran 
should be afforded the opportunity to 
identify or submit additional information 
regarding his employment or unemployment.  
A written copy of the social and 
industrial survey report should be 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
general medical examination and a 
psychiatric examination (and additional 
special examinations, if indicated) in 
order to thoroughly evaluate his service-
connected disorders.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  The veteran's service-
connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  
Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice- 
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the last 
SSOC in March 1999, to include evidence 
obtained through development while this 
matter is in remand status.  See 38 
C.F.R. §§ 19.29, 19.31 (2000).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





